UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6554


WILLIAM LEE ANDERSON, II,

                       Plaintiff – Appellant,

          v.

J. L. BROWN, Unit Manager of B1 Pod; C/O   OLIVER,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00184-MFU-JCH)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Anderson, II, Appellant Pro Se. Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Lee Anderson, II, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    Anderson v. Brown,

No. 7:14-cv-00184-MFU-JCH (W.D. VA. Mar. 5 & Apr. 13, 2015).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                2